Citation Nr: 1542754	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  08-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of fracture of the left tibia and fibula with chronic osteomyelitis, including as secondary to service-connected residuals of amputation of the right fourth toe and distal phalanx fracture (left tibia and fibula disability). 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar degenerative disc disease, including as secondary to service-connected residuals of amputation of the right fourth toe and distal phalanx fracture (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965. 

This matter comes to Board of Veterans' Appeal (Board) from an August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2009, the Veteran offered personal testimony at a hearing before a decision review officer (DRO) at the RO.  In March 2011, the Veteran offered personal testimony at a hearing conducted by the undersigned Veterans Law Judge (VLJ).  In April 2011 and January 2013, the Board remanded the claims to reopen for further development.


FINDINGS OF FACT

1.  A March 1996 rating decision denied the Veteran's claim of service connection for a left tibia and fibula disability; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  A July 2002 rating decision denied the Veteran's claim of service connection for a low back disability; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the time of the final March 1996 rating decision is cumulative of that at the time of the prior final denial of the claim of service connection for a left tibia and fibula disability.

4.  Evidence received since the time of the final July 2002 rating decision is cumulative of that at the time of the prior final denial of the claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied service connection for a left tibia and fibula disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The July 2002 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for a left tibia and fibula disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).

4.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In regard to the notice requirement, the Board finds that letters dated in January 2005 and March 2005, prior to the August 2005 rating decision, along with letters dated in October 2006, December 2007, September 2008, May 2011, February 2013, and March 2013 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.  The February 2013 and March 2013 letters also provided the Veteran with notice of the reason for the prior denial of the claims as requested in the Board's two remands.  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the May 2013 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Furthermore, the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision, the statements of the case, the supplemental statement of the case, and the remands.  Therefore, any error in a notice letter would be harmless.    See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims to reopen.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c) (2) were met.

Regarding the duty to assist, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records.  This includes the appellant's service treatment records and his records from the Lexington VA Medical Center as well as from the Social Security Administration (SSA) in substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was not examined in connection with this appeal.  As explained below, the appellant has not submitted new and material evidence here and therefore VA examinations with medical opinion are not required with respect to these claims.  38 C.F.R. § 3.159(c)(4)(iii).  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the appellant's electronic and paper records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The appellant and his representative contend, in substance, that the claimant's left tibia and fibula disability and low back disability were caused by a fall due to his service-connected right toe amputation disability.  As to the low back disability, it is claimed in the alternative that it was caused by an injury he sustained while helping to move an airplane during service.   

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a March 1996 rating decision denied the Veteran's claim of service connection for a left tibia and fibula disability and he did not appeal that denial.  Moreover, in the first year after that decision, the record does not show the Veteran filed with VA any statements or evidence that could constitute new and material evidence.  38 C.F.R. § 3.156(b).  In this regard, the record shows that VA thereafter obtained and associated with the claims file the Veteran's service treatment records in April 1996.  However, because none of these service treatment records document the Veteran's complaints, diagnoses, or treatment for a left tibia and fibula injury and/or disability, they are not relevant records as to implicate action under 38 C.F.R. § 3.156( c).  Accordingly, the Board finds that the March 1996 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Similarly, the record shows that a July 2002 rating decision denied the Veteran's claim of service connection for a low back disability and he did not appeal that denial.  Moreover, the record does not show that in the first year thereafter, the appellant filed with VA statements or evidence that could constitute new and material evidence.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the July 2002 rating decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The March 1996 rating decision denied the claim of service connection for a left tibia and fibula disability because, in substance, the record showed that the Veteran fractured his left tibia and fibula post-service in 1975 and nothing linked this post-service injury or a fall that preceded it to his military service or a service-connected disability.

The July 2002 rating decision denied the Veteran's claim of service connection for a low back disability because, in substance, there was no evidence that his current low back disability was due to the low back strain he received treatment for while on active duty, and a April 2002 VA examiner opined that it was not related to his service-connected amputation of the 4th toe on his right foot.

Since these final decisions, VA has received additional VA treatment records; private treatment records; medical records from the Veteran's employer; duplicate copies of previously submitted service treatment records, post-service treatment records, and statements in support of his claims; written statements in support of the claims from the claimant and his family members; and testimony at two personal hearings.  

As to the VA, private, and employer medical records, they show the appellant's continued post-service complaints and/or treatment for a left tibia and fibula disability and a low back disability.  However, the records do not show either disability was caused by his military service or caused or aggravated by a service connected disability, including a fall caused by his service-connected amputation of the 4th toe on his right foot.  See 38 U.S.C.A. §§ 110, 1131; 38 C.F.R. §§ 3.303; 3.310 (2015).  Therefore, the Board finds that this additional evidence is cumulative of evidence previously considered and therefore it is not new and material.  38 C.F.R. § 3.156(a).

As to duplicate copies of previously submitted service treatment records, post-service treatment records, and statements in support of his claims, the Board finds that this additional evidence is not new evidence because it was previously considered by VA.  38 C.F.R. § 3.156(a).

As to the written statements from the claimant and his family members as well as the personal hearing testimony, these statements amount to nothing more than their continued claims that the claimant's left tibia and fibula disability and low back disability were caused by his military service and/or a service-connected disability, including a fall caused by his service-connected amputation of the 4th toe on his right foot.  These claims were, in substance, before VA when it last denied the claims.  

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the claimant and family members continue to claim that the appellant's left tibia and fibula disability and low back disability were caused by his military service and/or a service-connected disability, including a fall caused by his service-connected amputation of the 4th toe on his right foot is not new evidence within the context of 38 C.F.R. § 3.156(a).  Thus, because no new and material evidence has been received, the appeal must be denied.


ORDER

The application to reopen a claim of entitlement to service connection for a left tibia and fibula disability is denied.

The application to reopen a claim of entitlement to service connection for a low back disability is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


